Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 01/24/2022 has been entered.
 	The objective of the accelerated examination program is to complete the examination of an application within twelve months from the filing date of the application. To meet that objective, any reply must be filed electronically via EFS-Web so that the papers will be expeditiously processed and considered. If the reply is not filed electronically via EFS-Web, the final disposition of the application may occur later than twelve months from the filing of the application. 
Drawings
Drawings have been reviewed and accepted.

Specification
The specification filed on 05/11/2020 has been reviewed and accepted. 

Information Disclosure Statement
 The information disclosure statement (IDS) submitted on 11/16/2021 has been considered. The submission is in compliance with the provisions of 37 CFR 1.97.

Response to Arguments
Applicant's arguments filed 01/24/2022, with respect to applicant’s arguments of the remarks ( numbered as page 5) which recites: 
“As neither Blom '079 nor Irie '813 disclose "identifying an acute angle defined by a gap between a first surface and a second surface of the original model", the combination of Irie '813 and Blom '079 cannot reach claim 1 as amended regardless of how they are combined. Furthermore, the Applicant submits that there is no motivation to utilize the acute angle of Irie '813 in the manner as claimed, as Irie '81 involves removing an end of material to form a cylinder head, while claim 1 requires identifying an angle of a gap in order to improve the final product despite printing distortions. Therefore, a person having ordinary skill in the art would not utilize the material removal of Irie '381 in order to modify the angle of a model in anticipation of changing the resultant product as in claim 1. Therefore, the Applicant respectfully requests removal of the rejection. 
Claims 4-8, 11, and 13 ultimately depend from amended claim 1. Therefore, the 
Applicant respectfully requests removal of the rejection of claims 4-8, 11, and 13 based at least on their dependency on amended claim 1.”

Applicant’s arguments with respect to claim(s) 1, 14, and 18 have been considered but are moot because the new ground of rejection. Although Blom does teach an acute angle defined by a gap between a first surface and a second surface of the original model, Fig. 2 Part 28 which has an acute angle where the acute angle is a gap between the two surfaces that make it in the original model, [0053] computer build file associated with a component, such as part 28, Blom does not teach identifying this angle. Examiner relies on Chen (US20190377843A1) to teach the deficiencies of Blom, and identifies 
In regards to the applicants arguments of claims 9, 10, and 12, that the dependent claims are allowable due to their dependencies on the independent claims, the Examiner respectfully disagrees and notes the instant rejection and response to arguments above.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 4-8, 11, 13-18, and 20-21 are rejected under 35 U.S.C. 103 as being unpatentable over Blom et al. (US20190004079A1, herein Blom), in view of Chen et al. (US20190377843A1, herein Chen).

Regarding claim 1, Blom teaches A method of forming a component from an original model ([0014] FIG . 2 is a flow chart of an exemplary process of manufacturing a component using the additive manufacturing system shown in FIG . 1), the method comprising: an acute angle defined by a gap between a first surface and a second surface of the original model (Fig. 2 part 28, [0053] build file associated with a component, such as part 28). (i.e. the original model is the entirety of part 28 and the acute angle can be seen in a portion of part 28 on the bottom half, and the first and second surfaces are the two surfaces that come together to create the acute angle on the bottom portion of part 28). , compensating the original model to create a compensated model (Fig. 12 1210 Geometry compensation function, 1212 compensated CAD, [0099] devices that dynamically adapt a build , a build parameter , and / or a build file for additive manufacturing one or more parts . As an example, device 1200 may be used to carry out a method for adjusting the designed shape of additively built parts having a desired final shape. The method, in part, enables an additive manufacturing system to compensate or adjust, before, during or after a build.  For example, a physical part may be fabricated using a build file that may be associated with a CAD or virtual model 1202, such as nominal CAD model. The characteristics and physical features of the desired physical or digital part may be measured or otherwise determined and stored electronically , before , during or after a build ), wherein the original model is a virtual model ([0037] The computing device may use one more of preexisting data, whether measured, modeled or virtual data, that is relevant to the part including building of the part to modify the part , including , for example the starting shape of the part , build file or build directly. The data provided and / or used may be feedforward, feedback, pre - or post - build, modeled and virtual, [0093] Virtual information comprises, but is not limited to , data or information that is created , modeled , designed or otherwise derived using a computer . In some further embodiments, the model includes information from multiple builds of  and wherein the compensating includes removing a portion of the original model ([0067] inspection 214 may include destructive testing, where a section of part 28 is removed)… and forming after creating the compensated model, by additive manufacturing (Fig. 11 1112 transmit the updated build file to at least one machine of the plurality of machines for manufacture), the component based upon the compensated model ([0099] a geometry compensation function 1210 , as functionally guided by the geometrical or material differences 1208 , so that the geometry or other characteristics or features may be compensated or otherwise modified before , during or after a build . In some embodiments a partial or entire build file is generated based on the modifications) such that a final model of the component is more alike the original model than the compensated model due to distortions during forming of the component ([0099] The method , in part , enables an additive manufacturing system to compensate or adjust , before , during or after a build , using for example DMLM system 1214 , for geometry distortions or other changes that may occur during an additive manufacturing process) acute angle (Fig. 2 part 28) (i.e. an acute angle is shown at the bottom portion of part 28).
Blom does not teach identifying an angle … compensating.. from one or more of the first surface or the second surface… at the … angle  to form a compensated …, having a final …. angle
Chen teaches  identifying an angle…compensating… from one or more of the first surface or the second surface… at the … angle  to form a compensated …, having a final …. angle (([0045]. Deviation (s) between the predicted volume and shape of the resulting AM product, and the volume and shape of the nominal model are determined at operation 814. The deviation (s) can be determined, for example , by (i) aligning ( along one or more planes or axes )  , the deviation ( s ) exceed the deviation threshold , the compensation model is updated by further deformed or adjusted by a predetermined incremental step ( Avs ) to generate an updated compensation model at opertion 822. ). (i.e. by comparing the angles between the nominal model and the compensated model, the angles must be identified, and the determined deviation between angles in the model can lead to an updated compensation model, meaning an increase or decrease of the angle in the updated compensation model and 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Blom’s teaching of compensating including removing a portion of the original model which has an acute angle with Chen’s teaching of identifying and changing the angles. The combined teaching provides an expected result compensating including removing a portion of the original model at an acute angle. Therefore, one of ordinary skill in the art would be motivated to “increase accuracy of the design and / or creation of AM” shown by Chen [0034].

Regarding claim 5, the combination of Blom and Chen teach The method of claim 1 further comprising testing formation of the compensated model to determine if the final model will be more alike the original model than the compensated model (Blom, [0099] The measurements or other determinations of the characteristics and features of the physical or digital part may be compared to the nominal CAD model or known characteristics or features , before , during or after a build process , to identify differences or deviations , such as geometrical and material differences). (i.e. final model is after build process, compensated model as during build process, nominal CAD model as original model), [0013] Feedforward control computer device 602 compares the one or more build parameters of the first geometry and the one or more build parameters of the subsequent geometry . Feed forward control computer device 602 determines the one or more adjustments based on the two comparisons, [0134] Feedforward control computer device 702 compares the real - time adjustments from each build to the sensor information for the corresponding build 212. Feedforward control computer device 702 determines the one or more adjustments for the build parameter based on the comparison).

Regarding claim 6, the combination of Blom and Chen teach The method of claim 5 wherein testing is done virtually (Blom, [0099] The measurements or other determinations 1204 may be made digitally , physically , or virtually , using a variety of means 1206 including , but not limited to , inspection / meteorology , computer tomography , X - Rays , magnetic resonance , ultrasound , optical , electronic , radio frequency , photographic , and scanning . Without limitation, means 1206 may be an integral part of, or in communication with , device 1200 or may be a separate device.

Regarding claim 7, the combination of Blom and Chen teach The method of claim 5 further comprising updating the compensated model based upon the testing of the formation of the compensated model (Blom, [0121] feedforward control computer device 602 receives a plurality of sensor information from an additional build of part 28 and updates the manufacturing process model based on the received plurality of sensor information, Fig. 10 1010 generate an updated build file for the part including the one or more values for the second build parameter, [0072] using build file 210 , compare the sensor information for each geometry of the plurality of geometries to the corresponding one or more values of the first build parameter to determine one or more differences , determine one or more values for a second build parameter for each of the geometries based on the one or more differences , generate an updated build file 210 for part 28 including the one or more values for the second build parameter , and transmit the updated build file 210 to system 10). 

Regarding claim 8, the combination of Blom and Chen teach The method of claim 1 wherein the compensating is performed at the same device that forms the component (Blom,  DMLM system as device, [0039] FIG . 1 is a schematic view of an exemplary additive manufacturing system 10 illustrated in the form of a direct metal laser melting ( DMLM ) system, [0014] process of .  

Regarding claim 11, the combination of Blom and Chen teach The method of claim 1 wherein forming the component includes forming with photopolymerization based additive manufacturing (Blom, [0039] , this disclosure also applies to other types of additive manufacturing systems and methods including , for example , and without limitation , vat photopolymerization , powder bed fusion).

Regarding claim 13, the combination of Blom and Chen teach A component made by the method of claim 1 (Blom, [0014] FIG . 2 is a flow chart of an exemplary process of manufacturing a component using the additive manufacturing system shown in FIG . 1). 

Regarding claim 14, Bloom teaches A method of printing a component comprising ([0014] FIG . 2 is a flow chart of an exemplary process of manufacturing a component using the additive manufacturing system shown in FIG . 1): receiving an original model of the component at a printer ( [0099] a CAD or virtual model 1202 , such as nominal CAD model . The characteristics and physical features of the desired physical or digital part may be measured or otherwise determined and stored electronically , before , during or after a build, [0002] additive manufacturing systems ( also known as three dimensional ( 3D ) printers ) generate three - dimensional objects through a layer - by - layer process). (i.e. the nominal CAD model as the original model may be stored electronically before build in the additive manufacturing system which is also known as 3D printers); wherein the original model is a virtual model ([0037] The computing device may use one more of preexisting an acute angle defined by a gap between a first surface and second surface of the original model (Fig. 2 part 28, [0053] build file associated with a component, such as part 28 (i.e. the original model is the entirety of part 28 and the acute angle can be seen in a portion of part 28 on the bottom half, and the first and second surfaces are the two surfaces that come together to create the acute angle on the bottom portion of part 28)); compensating the original model at the printer to create a compensated model (Fig. 12 1210 Geometry compensation function, 1212 compensated CAD, [0099] devices that dynamically adapt a build , a build parameter , and / or a build file for additive manufacturing one or more parts . As an example, device 1200 may be used to carry out a method for adjusting the designed shape of additively built parts having a desired final shape. The method, in part, enables an additive manufacturing system to compensate or adjust, before, during or after a build.  For example, a physical part may be fabricated using a build file that may be associated with a CAD or virtual model 1202, such as nominal CAD model. The characteristics and physical features of the desired physical or digital part may be measured or otherwise determined and stored electronically , before , during or after a build ),); wherein the compensating includes removing a portion of the original model …([0067] inspection 214 may include destructive testing, where a section of part 28 is removed); and printing, after creating the compensated model, with the printer (Fig. 11 1112 transmit the updated build file to at least one machine of the plurality of machines for manufacture), the component based upon the compensated model ([0099] a geometry compensation function 1210 , as functionally guided by the geometrical or material differences 1208 , so that the geometry or other characteristics or features may be compensated or otherwise modified before , during or after a build . In some embodiments a partial or entire build file is generated based on the modifications)  such that the printed component, having a printed acute angle (Fig. 2 part 28, [0053] build file associated with a component, such as part 28) is more alike the original model than the compensated model due to distortions of the printer during printing ([0099] The method , in part , enables an additive manufacturing system to compensate or adjust , before , during or after a build , using for example DMLM system 1214 , for geometry distortions or other changes that may occur during an additive manufacturing process). 
Blom does not teach identifying an angle … compensating.. from one or more of the first surface or the second surface… at the … angle  
Chen teaches  identifying an angle…compensating… from one or more of the first surface or the second surface… at the … angle  ([0045] Deviation (s) between the predicted volume and shape of the resulting AM product, and the volume and shape of the nominal model are determined at operation 814. The deviation (s) can be determined, for example , by (i) aligning ( along one or more planes or axes ) the dimensions of the nominal part with the dimensions of the compensated model , (ii) calculating a volume differential between the nominal model and the compensated model , and / or (iii) comparing particular features ( e.g. , corners , edges , angles , etc. ) between the nominal model and the compensated model . At operation 816, the determined deviation (s) is compared to a deviation threshold. The deviation threshold may include, for example, differences between points or nodes on the nominal model and points or  , the deviation ( s ) exceed the deviation threshold , the compensation model is updated by further deformed or adjusted by a predetermined incremental step ( Avs ) to generate an updated compensation model at opertion 822. ). (i.e. by comparing the angles between the nominal model and the compensated model, the angles must be identified, and the determined deviation between angles in the model can lead to an updated compensation model, meaning an increase or decrease of the angle in the updated compensation model and any compensation made to the angle would lead to compensation of the first surface or second surface).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Blom’s teaching of compensating including removing a portion of the original model which has an acute angle with Chen’s teaching of identifying and changing the angles. The combined teaching provides an expected result compensating including removing a 

Regarding claim 15, the combination of Blom and Chen teach The method of claim 14 wherein the compensating is done by a compensating software (Blom, Fig. 12 1210 Geometry compensation function, 1212 compensated CAD). 

Regarding claim 16, the combination of Blom and Chen teach The method of claim 15 wherein the compensating software is housed, installed, or loaded on the printer (Blom, [0066] build file 210 is loaded into computing device 24 and / or controller 26 ( shown in FIG . 1 ) , which controls the operation of system, [0064] In set - up process 202 , a computer - aided design ( CAD ) file 206 includes a design of part 28 to be manufactured . In the exemplary embodiment , CAD file 206 is provided to a computer device, [0064] . Scan - path generator 208 generates a build file 210 based on CAD file 206 . In the exemplary embodiment , build file 210 is configured for the type and / or model of additive manufacturing system 10 that will be used). 

Regarding claim 17, the combination of Blom and Chen teach The method of claim 14 further comprising at least one test printing of the compensated model to determine if the printed component will be more alike the original model than the compensated model and updating the compensated model based upon the tested printing (Blom, [0099] The measurements or other determinations of the characteristics and features of the physical or digital part may be compared to the nominal CAD model or known characteristics or features , before , during or after a build process , to identify differences or deviations , such as geometrical and material differences). (i.e. final model is after build process, compensated model as during build process, nominal CAD 

Regarding claim 18, Blom teaches A system for forming a component ([0014] FIG . 2 is a flow chart of an exemplary process of manufacturing a component using the additive manufacturing system shown in FIG . 1), the system comprising: a source storing or generating an original model of the component ( [0099] a CAD or virtual model 1202 , such as nominal CAD model . The characteristics and physical features of the desired physical or digital part may be measured or otherwise determined and stored electronically , before , during or after a build, [0002] additive manufacturing systems ( also known as three dimensional ( 3D ) printers ) generate three - dimensional objects through a layer - by - layer process). (i.e. the nominal CAD model as the original model may be stored electronically before build in the additive manufacturing system which is also known as 3D printers); wherein the original model is a virtual model; ([0037] The computing device may use one more of preexisting data, whether measured, modeled or virtual data, that is relevant to the part including building of the part to modify the part , including , for example the starting shape of the part , build file or build directly. The data provided and / or used may be feedforward , feedback , pre - or post - build , modeled and virtual, [0093] Virtual information comprises , but is not limited to , data or information that is created , modeled , designed or otherwise derived using a computer . In some further embodiments, the model includes information from multiple builds of -28-507725-US-1 / 72266-1302 and a printer, in communication with the source, for printing the component based upon the original model received from the source ([0011] a communication component for communicating the created or modified one or more of the build parameters of the part, at least a portion of the additive manufacturing build, or a combination thereof, to the one or more additive manufacturing machines); wherein the source or the printer includes compensating software ([0145] A processor or a processing element may be trained using supervised or unsupervised machine learning , and the machine learning program may employ a neural network , which may be a convolutional neural network , a deep learning neural network , or a combined learning module or program that learns in two or more fields or areas of interest, [0033] terms " software ” and “ firmware ” are interchangeable , and include any computer program stored in memory for execution by personal computers , workstations , clients and servers) where the compensating software analyzes the original model ([0064] Scan - path generator 208 is configured to analyze CAD file and deter mine how to manufacture part 28 using additive manufacturing system 10) … at least one acute angle defined by a gap between a first surface and a second surface of in the original model of the component (Fig. 2 part 28, [0053] build file associated with a component, such as part 28) and compensates the original model by removing a portion …([0067] inspection 214 may include destructive testing, where a section of part 28 is removed), (i.e. the original model is the entirety of part 28 and the acute angle can be seen in a portion of part 28 on the bottom half, and the first and second surfaces are the two surfaces that come together to create the acute angle on the bottom portion of part 28) to become a compensated model (Fig. 12 1210 Geometry compensation function, 1212 compensated CAD , [0099] devices that dynamically adapt a build , a build parameter   such that printing of the compensated model by the printer provides a printed component (Fig. 11 1112 transmit the updated build file to at least one machine of the plurality of machines for manufacture), wherein the printed component, having a printed acute angle (Fig. 2 part 28, [0053] build file associated with a component, such as part 28),  is more alike the original model than the compensated model ([0099] The method , in part , enables an additive manufacturing system to compensate or adjust , before , during or after a build , using for example DMLM system 1214 , for geometry distortions or other changes that may occur during an additive manufacturing process).
Blom does not teach identifying an angle … compensating.. from one or more of the first surface or the second surface… at the … angle 
Chen teaches  identifying an angle…compensating… from one or more of the first surface or the second surface… at the … angle  ([0045]. Deviation (s) between the predicted volume and shape of the resulting AM product, and the volume and shape of the nominal model are determined at operation 814. The deviation (s) can be determined, for example , by (i) aligning ( along one or more planes or axes ) the dimensions of the nominal part with the dimensions of the compensated model , (ii) calculating a volume differential between the nominal model and the compensated model , and / or (iii) comparing particular features ( e.g. , corners , edges , angles , etc. ) between the nominal model and the compensated model . At operation 816, the  , the deviation ( s ) exceed the deviation threshold , the compensation model is updated by further deformed or adjusted by a predetermined incremental step ( Avs ) to generate an updated compensation model at opertion 822. ). (i.e. by comparing the angles between the nominal model and the compensated model, the angles must be identified, and the determined deviation between angles in the model can lead to an updated compensation model, meaning an increase or decrease of the angle in the updated compensation model and any compensation made to the angle would lead to compensation of the first surface or second surface).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Blom’s teaching of compensating including removing a portion of the original model which has an acute angle with Chen’s teaching of identifying and changing the 

Regarding claim 20, the combination of Blom and Chen teach The system of claim 18 wherein the printer or a scanner (Blom, [0077] sensors 310 may be similar to sensors 216 ( shown in FIG . 1 ) , and include devices capable of performing a computerized tomography ( CT ) scan , a computerized axial tomography ( CAT ) scan , ultrasonic imaging scan , a visual inspection , and / or any other non - destructive scan or analysis of part 28 to determine the quality and suitable of part 28 for use) can be used to test a printed component that was printed based upon the compensated model, and update the compensated model based upon the testing of the printed component (Blom, [0121] feedforward control computer device 602 receives a plurality of sensor information from an additional build of part 28 and updates the manufacturing process model based on the received plurality of sensor information, Fig. 10 1010 generate an updated build file for the part including the one or more values for the second build parameter, [0072] using build file 210 , compare the sensor information for each geometry of the plurality of geometries to the corresponding one or more values of the first build parameter to determine one or more differences , determine one or more values for a second build parameter for each of the geometries based on the one or more differences , generate an updated build file 210 for part 28 including the one or more values for the second build parameter , and transmit the updated build file 210 to system 10).

Regarding claim 21, the combination of Blom and Chen teach the method of claim 14 wherein removing the portion of the original model… (Blom, Fig. 2 part 28, [0053] build file  inspection 214 may include destructive testing, where a section of part 28 is removed).
Chen further teaches includes removing a portion of a wall that partially forms the acute angle (Chen, Fig. 1 S4 Shape profile change shows acute angles, [0045] At operation 810 , a compensation model which aims to compensate for deformations in volume and shape of the resulting target AM product is generated based on the deformed skeleton model . At operation 812 , volume and shape distortions of the resulting AM product are predicted using the compensation model . The predicted volume and shape distortions can be determined by adjusting the skeleton model along normal vectors ( e.g. , surface vectors ) and then predicting the volume shrinkage based on the adjusted skeleton model . Shape prediction can be determined based on the changed shape of the skeleton model. Deviation (s) between the predicted volume and shape of the resulting AM product, and the volume and shape of the nominal model are determined at operation 814. The deviation (s) can be determined, for example , by (i) aligning ( along one or more planes or axes ) the dimensions of the nominal part with the dimensions of the compensated model , (ii) calculating a volume differential between the nominal model and the compensated model , and / or (iii) comparing particular features ( e.g. , corners , edges , angles , etc. ) between the nominal model and the compensated model . At operation 816, the determined deviation (s) is compared to a deviation threshold. The deviation threshold may include, for example, differences between points or nodes on the nominal model and points or nodes on the predicted resulting AM product, [0034] According to various non - limiting embodiments , the shape deviations measured in the trials can be an indication of the inaccuracy of characteristics of the product material , and thereby can represent a deformation error between the target working object 110 and the intended 3D AM fabricated product 180. Moreover, the trial can be employed as a calibration technique for the deformation compensation module 116 , for example , that can be further utilized during 3D scan data processing 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Blom’s teaching of compensating including removing a portion of 
Regarding claim 22, the combination of Blom and Chen teach the method of claim I wherein the final acute angle is more alike the acute angle than the compensated acute angle (Blom, [0099] The method, in part , enables an additive manufacturing system to compensate or adjust , before , during or after a build , using for example DMLM system 1214 , for geometry distortions or other changes that may occur during an additive manufacturing process, Fig. 2 part 28, [0053] build file associated with a component, such as part 28).( i.e. looking at Fig. 2 part 28 there is an acute angle on the part, and the part is compensated for geometry distortions that occur during additive manufacturing meaning the final acute angle which is a part of part 28 would be more alike the original model of part 28 ).
Regarding claim 23, the combination of Blom and Chen teach the method of claim 14 wherein the printed acute angle is more alike the acute angle than the compensated acute angle (Blom, [0099] The method, in part , enables an additive manufacturing system to compensate or adjust , before , during or after a build , using for example DMLM system 1214 , for geometry distortions or other changes that may occur during an additive manufacturing process, Fig. 2 part 28, [0053] build file associated with a component, such as part 28).( i.e. looking at Fig. 2 part 28 there is an acute angle on the part, and the part is compensated for geometry distortions that occur during additive manufacturing meaning the final acute angle which is a part of part 28 would be more alike the original model of part 28 ).
the system of claim 18 wherein the removed portion …of the original model ([0067] inspection 214 may include destructive testing, where a section of part 28 is removed) defines a compensated acute angle in the compensated model, where the printed acute angle is more alike the acute angle than the compensated acute angle (Blom, [0099] The method, in part , enables an additive manufacturing system to compensate or adjust , before , during or after a build , using for example DMLM system 1214 , for geometry distortions or other changes that may occur during an additive manufacturing process, Fig. 2 part 28, [0053] build file associated with a component, such as part 28).( i.e. looking at Fig. 2 part 28 there is an acute angle on the part, and the part is compensated for geometry distortions that occur during additive manufacturing meaning the final acute angle which is a part of part 28 would be more alike the original model of part 28 ).
Chen further teaches of the one or more of the first surface or the second surface angle   (Chen, [0045]. Deviation (s) between the predicted volume and shape of the resulting AM product, and the volume and shape of the nominal model are determined at operation 814. The deviation (s) can be determined, for example , by (i) aligning ( along one or more planes or axes ) the dimensions of the nominal part with the dimensions of the compensated model , (ii) calculating a volume differential between the nominal model and the compensated model , and / or (iii) comparing particular features ( e.g. , corners , edges , angles , etc. ) between the nominal model and the compensated model . At operation 816, the determined deviation (s) is compared to a deviation threshold. The deviation threshold may include, for example, differences between points or nodes on the nominal model and points or nodes on the predicted resulting AM product, [0034] According to various non - limiting embodiments , the shape deviations measured in the trials can be an indication of the inaccuracy of characteristics of the product material , and thereby can represent a deformation error between the target working object 110 and the intended 3D AM fabricated  , the deviation ( s ) exceed the deviation threshold , the compensation model is updated by further deformed or adjusted by a predetermined incremental step ( Avs ) to generate an updated compensation model at oper tion 822. ). (i.e. by comparing the angles between the nominal model and the compensated model, the angles must be identified, and the determined deviation between angles in the model can lead to an updated compensation model, meaning an increase or decrease of the angle in the updated compensation model, which would show removing at the angle).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Blom’s teaching of compensating including removing a portion of the original model which has an acute angle with Chen’s teaching of identifying and changing the angles. The combined teaching provides an expected result compensating including removing a portion of the original model at an acute angle. Therefore, one of ordinary skill in the art would be motivated to “increase accuracy of the design and / or creation of AM” shown by Chen [0034].

Claims 9, 10 and 12  are rejected under 35 U.S.C. 103 as being unpatentable over Blom et al. (US20190004079A1, herein Blom), in view of Chen et al. (US20190377843A1, herein Chen), and in further view of Garay et al. (US20180161858A1, herein Garay).
Regarding claim 9, the combination of Blom and Chen teach The method of claim 1.
The combination of Blom and Chen does not teach wherein the component is an engine component. 
Garay teaches wherein the component is an engine component (Garay, [0019] the present invention provides a preferred method for making cast metal parts, and preferably those cast metal parts used in the manufacture of jet aircraft engines).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Blom’s teaching of forming a component from an original model with Garay’s teaching of that component being an engine component. The combined teaching provides an expected result of forming an engine component from an original model. Therefore, one of ordinary skill in the art would be motivated since ” post - casting modifications are limited and given the ever increasing complexity of turbine engines and the recognized efficiencies of certain cooling circuits inside turbine blades , more complicated and intricate internal geometries are required . While investment casting is capable of manufacturing these parts, positional precision and intricate internal geometries become more complex to manufacture using these conventional manufacturing processes. Accordingly, it is desired to provide an improved casting method for three dimensional components having intricate internal voids” shown by Garay [0004].

Regarding claim 10, the combination of Blom and Chen teach The method of claim 1.
The combination of Blom and Chen do not teach wherein the component is a print negative for casting an engine component. 
wherein the component is a print negative for casting an engine component (Garay, print negative as mold, [0030] FIG . 9 shows a schematic side of an integrated core - shell mold having horizontal filaments, [0019] the present invention provides a preferred method for making cast metal parts, and preferably those cast metal parts used in the manufacture of jet aircraft engines).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Blom’s teaching of forming a component from an original model with Garay’s teaching of that component being an engine component. The combined teaching provides an expected result of forming an engine component from an original model. Therefore, one of ordinary skill in the art would be motivated since “post - casting modifications are limited and given the ever increasing complexity of turbine engines and the recognized efficiencies of certain cooling circuits inside turbine blades , more complicated and intricate internal geometries are required . While investment casting is capable of manufacturing these parts, positional precision and intricate internal geometries become more complex to manufacture using these conventional manufacturing processes. Accordingly, it is desired to provide an improved casting method for three dimensional components having intricate internal voids” shown by Garay [0021].

Regarding claim 12, the combination of Blom and Chen teach The method of claim 11 wherein compensating (Blom, Fig. 12 1210 Geometry compensation function, 1212 compensated CAD)…
The combination of Blom and Chen do not teach includes modifying the intensity of a light source used in the photopolymerization based additive manufacturing. 
Garay teaches includes modifying the intensity of a light source used in the photopolymerization based additive manufacturing (Garay, [0024] The tank 404 contains a filling of 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Blom’s teaching of forming a component based off a compensated model with Garay’s teaching of modifying the intensity of a light source using photoplymerizable material in manufacturing integrated core-shell molds using direct light processing (DLP) . The combined teaching provides an expected result of forming a compensated component by modifying the light intensity. Therefore, one of ordinary skill in the art would be motivated since ” post - casting modifications are limited and given the ever increasing complexity of turbine engines and the recognized efficiencies of certain cooling circuits inside turbine blades, more complicated and intricate internal geometries are required . While investment casting is capable of manufacturing these parts, positional precision and intricate internal geometries become more complex to manufacture using these conventional manufacturing processes. Accordingly, it is desired to provide an improved casting method for three dimensional components having intricate internal voids” shown by Garay [0004].
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.
Huang (US20140107823) discloses 3D printing shrinkage compensation.


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rocio Del-Mar, Perez-Velez can be reached on (571) 270-5935.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/YTF/
Examiner, Art Unit 2117
/MICHELLE T BECHTOLD/Primary Examiner, Art Unit 2183